Citation Nr: 0207105	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  00-20 276	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for a glandular condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO decision which 
denied service connection for a glandular disorder.  A 
personal hearing before a traveling member of the Board was 
scheduled for May 2002; however, the hearing was canceled at 
the veteran's request.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Competent medical evidence showing a diagnosis of a 
glandular disorder is not of record; a claimed glandular 
disorder was not present in service.  


CONCLUSION OF LAW

A claimed glandular disorder was not incurred in or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Veterans Claims Assistance Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Veterans Claims Assistance 
Act and the implementing regulations pertinent to the issues 
on appeal are liberalizing and are therefore applicable to 
the issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

By virtue of the statement of the case issued during the 
pendency of the appeal, the veteran and his representative 
were give notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claims.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran and, in fact, it appears that all 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file.  Service 
medical records were obtained and associated with the claims 
file, and documentation in the claims file indicates that all 
available records have been forwarded.  A VA examination was 
conducted and a copy of the report is associated with the 
file.  No change in the outcome would be possible with 
additional development, notice, or examination.  As such, the 
Board will proceed to the merits of the case.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A review of the veteran's service medical record reveals that 
on induction examination in April 1952, a pilonidal cyst was 
noted.  He was seen in January 1953 for a sebaceous cyst of 
the left scrotum.  In March 1954, the veteran was 
hospitalized for drainage and tenderness of the left scrotum.  
An April 1954 record notes that the veteran was treated for a 
small, chronic sebaceous cyst of the scrotum.  In June 1954, 
the veteran complained of tenderness and swelling of the 
right buttock.  The diagnoses included pilonidal cyst.  In 
January 1955, the veteran was hospitalized for complaints of 
swelling of the scrotum.  

A VA hospital summary dated from July 1966 to August 1966 
shows that the veteran was seen complaining of a recurrence 
of a pilonidal cyst.  He said that the cyst was swollen and 
painful.  The veteran was treated with Sitz baths and 
conservative treatment until the inflammation subsided.  A 
marsupialization of his pilonidal cyst was performed.  No 
post-operative complications were noted.  In August 1966, 
incision and drainage of sebaceous cysts of the scalp in the 
occipital region were performed with no post-operative 
complications.  The discharge diagnoses were pilonidal cyst 
and multiple sebaceous cysts of the scalp.  

A VA hospital summary dated from October 1966 to November 
1966 shows that the veteran was seen for chronic discharge 
from the area of his prior operation.  He underwent excision 
of a recurrent pilonidal cyst with an uneventful post-
operative course.  Diagnoses included recurrent pilonidal 
cyst.  

An October 1969 hospital record shows that he veteran was 
admitted for elective removal of a lump on the right volar 
surface of his right wrist.  He underwent a ganglionectomy of 
the right wrist.  The final diagnosis was ganglion, right 
wrist.  

On VA examination in January 1970, the veteran complained 
that the cyst on his testicle bothered him at times.  On 
physical examination, a post-operative cystectomy scar was 
noted, with no evidence of a recurrence.  

On VA examination in August 1998, the veteran reported a 
history of an abscess in the right testicle which was incised 
and drained during active service.  He also recounted that he 
had surgery for infected glands in the perineum and a 
circumcision during service.  On examination, his endocrine 
system was normal.  Diagnoses included status post pilonidal 
abscess surgery.  

On VA skin examination conducted in August 1998, the veteran 
gave a history of cysts for many years.  The examiner noted 
fine cysts in the groin on physical examination.  The 
diagnosis was fine cysts, by history hidradenitis 
suppurativa.  

The veteran claims that he currently suffers from a glandular 
condition which began during active duty.  In this regard, 
the Board notes that the veteran was treated on several 
occasions during active duty for pilonidal cysts and 
sebaceous cysts of the scrotum.  Service connection is 
currently in effect for residual scars of the buttocks and 
thigh following a cystectomy.  However, the service medical 
records are silent for diagnosis or treatment of a glandular 
disorder.  Post-service medical records essentially reflect 
treatment for recurrent cysts.  On VA examination in 1998, 
his endocrine system was entirely normal.  Diagnoses included 
status post pilonidal abscess surgery.  As there is no 
competent medical evidence of any currently diagnosed 
glandular condition, there is no current disability for which 
service connection might be granted.  

Under the circumstances, the Board must conclude that a 
claimed glandular disability was neither incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a claimed glandular disorder is 
denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

